
	
		II
		112th CONGRESS
		2d Session
		S. 3711
		IN THE SENATE OF THE UNITED STATES
		
			December 27, 2012
			Mr. Blumenthal (for
			 himself and Mr. Franken) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide secondary school students with the opportunity
		  to participate in a high-quality internship program as part of a broader
		  districtwide work-based learning program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Student Internship Opportunity
			 Act.
		2.FindingsCongress finds the following:
			(1)According to the
			 Department of Labor, nearly two-thirds of new jobs created nationally between
			 2004 and 2014 will be filled by workers with some postsecondary education, as
			 will almost 90 percent of jobs with higher than average growth and higher than
			 average earnings created over the same period. Individuals with less education
			 are more likely to be unemployed or out of the labor force.
			(2)Research
			 demonstrates that students exposed to integrated curricula combined with
			 work–based learning and career guidance earned 18 percent more over a 4-year
			 period after high school graduation. Working for a moderate number of hours
			 during high school can also positively impact the future educational and
			 occupational attainment of students.
			(3)69 percent of
			 students who drop out of high school state that they were not engaged in the
			 high school curriculum and experience.
			(4)The relevance of
			 coursework to postsecondary education and career are important to student
			 motivation and engagement. One study found that abstract academic education
			 unconnected to a career was only satisfying to students who were certain that
			 they would get a baccalaureate degree to meet their career aspirations.
			(5)Research shows
			 that many people learn better when they are taught concepts in context. When
			 coordinated with the academic coursework of students, work-based learning can
			 reinforce and strengthen academic competencies. By allowing students to apply
			 what they are learning to real-life situations and problems of significance,
			 work-based learning opportunities can help youth develop 21st century skills,
			 such as problem solving, critical thinking, teamwork, and project management.
			 By providing students with first-hand exposure to jobs and industry
			 professionals, work-based learning can deepen career aspirations and
			 employability skills.
			(6)In a recent State
			 study, students enrolled in comprehensive career and technical education
			 programs improved their grade point averages more than those in a comparison
			 group, and had similar post–high school outcomes despite being lower-achieving
			 and from lower socioeconomic backgrounds.
			(7)A comprehensive
			 review of research on work-based learning found evidence that work-based
			 learning can foster development of problem identification, flexible problem
			 solving, and other higher-order thinking skills, as needed in both higher
			 education and careers.
			(8)According to the
			 Organisation for Economic Co-operation and Development, the Program for
			 International Student Assessment (PISA) defines problem solving as the capacity
			 of an individual to engage in cognitive processing to understand and resolve
			 problem situations where a solution is not immediately obvious. The definition
			 includes the willingness to engage with such situations in order to achieve
			 one’s potential as a constructive and reflective citizen.
			3.PurposeThe purpose of this Act is to provide
			 secondary school students with the opportunity to participate in a high-quality
			 internship program as part of a broader school districtwide work-based learning
			 program, in order to increase the number of students who—
			(1)graduate from secondary schools with
			 work-based experience; and
			(2)are well-prepared to pursue a full range of
			 postsecondary opportunities, including 2-year and 4-year programs of study at
			 institutions of higher education, apprenticeships, military service, technical
			 training, and employment in in-demand industry sectors or occupations.
			4.DefinitionsIn this Act:
			(1)Career
			 awarenessThe term career awareness means activities
			 designed to build student awareness of the variety of careers available for the
			 purpose of identifying areas of interest.
			(2)Career
			 explorationThe term career exploration means
			 activities designed for students to explore a variety of career options,
			 including any career prerequisites, for the purpose of increasing student
			 engagement and motivation and informing student decisionmaking.
			(3)Career
			 practicumThe term career practicum means activities
			 that extend and deepen classroom work and support the development of college
			 and career readiness skills through real-world work experience and engagement
			 with adults outside of school.
			(4)College and
			 career readiness skillsThe term college and career
			 readiness skills means—
				(A)academic skills
			 and competencies;
				(B)problem solving
			 and critical thinking skills;
				(C)the ability to
			 work collaboratively;
				(D)the ability to
			 communicate effectively using a variety of mediums;
				(E)interpersonal and
			 intrapersonal college and career ready skills such as initiative, perseverance,
			 self-direction, and professionalism;
				(F)technical and
			 occupation-specific skills; and
				(G)knowledge of the
			 varying aspects and positions within an industry, including specific workplace
			 skills, context, and culture.
				(5)Eligible
			 entityThe term eligible entity means an entity
			 that—
				(A)is comprised of 1
			 or more local educational agencies or area career and technical education
			 schools (as defined in section 3 of the Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2302));
				(B)has entered into
			 a memorandum of understanding with not less than 1 business or industry partner
			 in an in-demand industry sector or occupation, a State or local workforce
			 board, a community-based or nonprofit organization, or a qualified
			 intermediary; and
				(C)may include an
			 institution of higher education.
				(6)In-demand
			 industry sector or occupation
				(A)In
			 generalThe term in-demand industry sector or
			 occupation means—
					(i)an
			 industry sector that—
						(I)has a substantial
			 current or potential impact on the regional economy overall, including
			 attracting or retaining businesses or quality jobs (including, at a minimum,
			 jobs that lead to economic self-sufficiency and opportunities for advancement)
			 in the region;
						(II)contributes to
			 the growth of other supporting businesses or the growth of other industry
			 sectors within the region;
						(III)provides
			 workers with jobs that have competitive, family-sustaining wages and benefits;
			 and
						(IV)includes
			 occupations that provide opportunities for career advancement; or
						(ii)an
			 occupation that—
						(I)has a significant
			 presence in an industry sector;
						(II)has a shortage
			 of available skilled workers;
						(III)pays
			 competitive, family-sustaining wages and benefits that enable workers to
			 achieve economic self-sufficiency, or can reasonably be expected to lead to a
			 position with such wages and benefits;
						(IV)provides
			 opportunities for career advancement; and
						(V)has a significant
			 impact in the economy of a region.
						(B)DeterminationThe
			 determination of whether an industry sector or occupation is an in-demand
			 industry sector or occupation under this paragraph shall—
					(i)be
			 made by the applicant and reviewed by the Secretary during the application
			 process;
					(ii)be
			 made using State or regional business and labor market projections, including
			 the use of labor market information; and
					(iii)be aligned with
			 the in-demand industry sectors or occupations identified by the State Workforce
			 Investment Board or by the local workforce investment board (as established in
			 section 111 or 117, respectively, of the Workforce Investment Act of 1998 (20
			 U.S.C. 2821, 2832)) for a region, where applicable.
					(7)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
			(8)InternshipThe
			 term internship means the culminating experience in a work-based
			 learning continuum that—
				(A)is youth-centered
			 and supports student internship plans;
				(B)provides
			 secondary school students with opportunities to acquire college and career
			 readiness skills and investigate fields of interest related to the career and
			 postsecondary education goals of the students;
				(C)is informed by
			 regional labor market information;
				(D)is aligned with,
			 and reinforces, the academic and technical coursework and curriculum of
			 participating students and promotes the development of college and career
			 readiness skills;
				(E)ensures that
			 participating students receive compensation for their work, such as secondary
			 or postsecondary academic credit, payment for postsecondary education, a wage
			 or stipend, payment for certification exams, or a combination thereof;
				(F)provides a
			 meaningful contribution to the organizational goals of the internship
			 provider;
				(G)facilitates
			 opportunities for a participating student to engage in a structured reflection
			 of the experience of the student and receive a performance assessment by the
			 supervisor of the student;
				(H)is of significant
			 duration and frequency over the course of the school year, semester, or summer;
			 and
				(I)complies with the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) and the regulations
			 promulgated under that Act.
				(9)Local
			 educational agencyThe term local educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(10)Qualified
			 intermediaryThe term qualified intermediary means
			 an entity that—
				(A)has demonstrated
			 expertise to engage, build, connect, convene, sustain, and evaluate the
			 performance of partnerships with entities such as—
					(i)employers;
					(ii)industries;
					(iii)schools;
					(iv)community-based
			 organizations;
					(v)institutions of
			 higher education;
					(vi)social service
			 organizations;
					(vii)economic
			 development organizations; and
					(viii)workforce
			 systems;
					(B)facilitates
			 services, resources, and supports to youth and the organizations and systems
			 that are designed to serve them, including—
					(i)connecting
			 employers to classrooms;
					(ii)designing and
			 implementing a work-based learning continuum;
					(iii)developing or
			 providing curricula;
					(iv)delivering
			 professional development; and
					(v)connecting
			 students to internships and other work-based learning opportunities; and
					(C)has the capacity
			 to interpret and translate labor market information to inform the development
			 of work-based learning opportunities.
				(11)Secondary
			 schoolThe term secondary school has the meaning
			 given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
			(12)Secondary
			 school graduation rateThe term secondary school
			 graduation rate means the 4-year adjusted cohort graduation rate, which
			 is—
				(A)the number of
			 students who graduated in 4 years with a regular diploma; divided by
				(B)the number of
			 students in the original 9th grade cohort for the graduating class—
					(i)plus the number
			 of students who transferred in to the cohort's grade at the secondary school
			 during the 4-year cohort period; and
					(ii)minus the number
			 of students who transferred out of the cohort's grade at the secondary school
			 during the 4-year cohort period.
					(13)SecretaryThe
			 term Secretary means the Secretary of Education.
			(14)Student
			 internship planThe term student internship plan
			 means a written plan—
				(A)developed for the
			 purpose of identifying—
					(i)student goals and
			 learning objectives; and
					(ii)the role of
			 work-based learning in meeting those goals; and
					(B)agreed to
			 by—
					(i)the
			 secondary school student (and the parent or legal guardian of the student if
			 the student is less than 18 years old);
					(ii)a
			 qualified representative from the school at which the student is enrolled, such
			 as the school principal, teacher, guidance counselor, or college and career
			 counselor; and
					(iii)the internship
			 supervisor or provider.
					(15)Work-based
			 learningThe term work-based learning means
			 coordinated, sequenced, applied learning opportunities for students
			 that—
				(A)are part of a
			 broader work-based learning continuum that includes both pre- and
			 post-internship activities;
				(B)are available at
			 each secondary school that is served by a local educational agency that
			 participates in the grant program under this Act, and may be scaled across
			 grades within the individual secondary school;
				(C)are integrated
			 with academic coursework; and
				(D)can occur in a
			 workplace or community setting, and may include service-learning.
				(16)Work-based
			 learning continuumThe term work-based learning
			 continuum means a continuum of work-based learning experiences
			 that—
				(A)help build and
			 develop college and career readiness skills among participating students,
			 including career awareness, career exploration, and career practicum;
			 and
				(B)culminates in an
			 internship and may include other activities and experiences designed to
			 strengthen college and career readiness skills through applied learning.
				5.Grants
			 authorized
			(a)In
			 generalThe Secretary is authorized to award grants, on a
			 competitive basis, to eligible entities for the development and implementation
			 of equitable, comprehensive, districtwide opportunities for secondary school
			 students to participate in an internship program as part of a broader
			 work-based learning continuum.
			(b)DurationEach
			 grant awarded shall be for a minimum of a 3-year period and a maximum of a
			 5-year period and may be renewed based on performance as determined by the
			 Secretary.
			(c)Grant
			 amountThe Secretary shall ensure that each grant awarded to an
			 eligible entity under this Act is of sufficient size and scope to enable the
			 eligible entity to carry out the grant activities described in section
			 7.
			(d)Geographic
			 distributionThe Secretary shall ensure that grants under this
			 Act are awarded to eligible entities that—
				(1)meet the grant
			 application requirements described in section 6; and
				(2)represent
			 different geographic regions of the United States, including urban and rural
			 areas.
				(e)Reservation of
			 fundsFrom the amounts appropriated under section 9, the
			 Secretary shall reserve not less than 1 percent and not more than 2 percent
			 for—
				(1)the evaluation of
			 activities implemented under this Act;
				(2)technical
			 assistance; and
				(3)the dissemination
			 of information on effective internship and work-based learning programs.
				6.Application
			(a)In
			 generalAn eligible entity desiring a grant under this Act shall
			 submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may reasonably require.
			(b)Contents of
			 internship planEach application submitted under this section
			 shall include the goals and strategies for developing and providing secondary
			 school students with an opportunity to participate in a student-focused
			 internship program as the culminating experience of a broader work-based
			 learning continuum, including—
				(1)a description of
			 how the work-based learning program will address rigorous academic content
			 knowledge that prepares secondary school students for success in institutions
			 of higher education and careers without the need for remediation at the
			 postsecondary level;
				(2)a description of
			 the work-based learning continuum that will prepare and provide opportunities
			 for secondary school students to participate in an internship as a culminating
			 experience in the continuum, which description shall include—
					(A)the internship
			 program implementation timeline;
					(B)a description of
			 any changes to the secondary school schedule, including restructuring or
			 extending the school day and coordination with any after-school or
			 out-of-school-time programs;
					(C)the number,
			 percentage, and grade level of students to be served under the grant;
					(D)the creation and
			 implementation of student internship plans for each student served;
					(E)a description of
			 the opportunities for students to engage in structured reflection on their
			 student internship plan and internship experiences;
					(F)a plan for
			 pre-internship preparation for the students, such as review of regional labor
			 market information, employer classroom visits, field trips, or
			 job-shadowing;
					(G)a plan for
			 classroom-based internship support activities;
					(H)a plan for
			 student transportation;
					(I)a plan for
			 post-internship activities; and
					(J)a description of
			 the participant compensation for the work of the participating students, such
			 as wages, stipends, or the number of secondary or postsecondary credits
			 participants may receive upon completion of the internship program;
					(3)a description of
			 how the work-based learning continuum and internship experience will improve
			 outcomes for low-income and underserved students, based on evidence;
				(4)identification of
			 program goals and performance indicators, including student academic
			 performance indicators and student participation, attendance, engagement, and
			 internship completion, and other outcomes, such as secondary school graduation,
			 institution of higher education enrollment, and decreased need for
			 postsecondary remediation;
				(5)a plan to
			 assess—
					(A)the performance
			 of the intern against college and career readiness skills and attributes;
			 and
					(B)the quality of
			 each internship program in the areas of internship experience, preparation,
			 connection to an in-demand industry sector or occupation, responsibilities, and
			 engagement;
					(6)a memorandum of
			 understanding between members of the eligible entity and a description of
			 partnership requirements and expectations and individual member
			 responsibilities;
				(7)where applicable,
			 a memorandum of understanding between the eligible entity and an institution of
			 higher education regarding the provision and cost of any postsecondary credits
			 earned by participating students;
				(8)the
			 identification of, and a plan to address, any State or local worker’s
			 compensation, minimum work age, safety, or liability issues for work-based
			 learning that occurs outside of school property or outside of regular school
			 hours;
				(9)an assurance that
			 the internship provider complies with all provisions of the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 201 et seq.);
				(10)an assurance
			 that business or industry employees are neither replaced nor displaced by an
			 intern participating in the program;
				(11)an assessment
			 of, and a plan to address, any attendance policies, scheduling policies, or
			 other policies related to compensating interns, including the number of credits
			 that may be earned and time students may spend outside of the classroom, that
			 may serve as barriers to program implementation or graduation from secondary
			 school in the standard number of years;
				(12)the means by
			 which the eligible entity will encourage and support the full participation of
			 secondary school students who are children with disabilities, as defined in
			 section 602 of the Individuals with Disabilities Education Act (20 U.S.C.
			 1401), students from low-income families, and diverse learners, including
			 English language learners, in the activities funded under the grant;
				(13)an assurance
			 that students are not tracked or directed into certain internships or career
			 paths and that a variety of internship choices of comparable rigor and quality
			 are provided to students;
				(14)a description of
			 supplemental support services provided, such as academic counseling and
			 counseling regarding institutions of higher education and careers, including
			 the provision of labor market information and mentoring;
				(15)a plan that
			 provides professional development opportunities, including time and resources
			 to enable participation, to teachers and internship supervisors and employers
			 to ensure that student internships are aligned with and reinforce academic
			 content and college and career readiness skills;
				(16)a plan
			 that—
					(A)supports ongoing
			 communication between participating teachers, administrators, and internship
			 supervisors or employers in an effort to share and monitor student data and to
			 assess and support student performance; and
					(B)ensures that such
			 communication and student data sharing complies with the requirements,
			 including requirements for consent, of section 444 of the General Education
			 Provisions Act (20 U.S.C. 1232g) (commonly known as the “Family Educational
			 Rights and Privacy Act of 1974”);
					(17)a program
			 sustainability plan that—
					(A)leverages Federal
			 and non-Federal funding (including in-kind resources);
					(B)builds a
			 broad-based coalition of support among secondary schools, employers, parents,
			 institutions of higher education, State or local workforce boards, community
			 based organizations, philanthropy, and other partners through outreach and
			 communication efforts; and
					(C)may establish an
			 advisory board that includes representatives from participating schools,
			 businesses, community-based organizations, philanthropy, institutions of higher
			 education, workforce boards, and qualified intermediaries;
					(18)the requirement
			 of a cash or in-kind match from employer partners, such as covering the cost of
			 transportation, training, and materials;
				(19)a description of
			 how the strategies implemented under this Act strengthen, leverage, do not
			 duplicate, and align with programs within the community served that are funded
			 under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), the Carl
			 D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.),
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.),
			 and the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.); and
				(20)in the case of
			 an eligible entity that includes a local educational agency that serves more
			 than 1 secondary school, if districtwide implementation is not feasible within
			 1 year, a description of how the local educational agency will increase the
			 scale of the grant program on an annual basis such that all secondary schools
			 served by the local educational agency will be served by the grant program
			 before the end of the grant period or prior to the time of grant
			 renewal.
				7.Use of grant
			 funds
			(a)In
			 GeneralAn eligible entity that receives a grant under this Act
			 shall use funds to implement districtwide opportunities for students to
			 participate in an internship program as part of a work-based learning
			 continuum, including—
				(1)providing
			 professional development and supporting ongoing communication and opportunities
			 for coordination, including through—
					(A)the use of
			 technology between teachers and internship supervisors or employers;
					(B)data sharing that
			 complies with the requirements, including requirements for consent, of section
			 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly known
			 as the “Family Educational Rights and Privacy Act of 1974”) and the development
			 of ways to support student participation and success to ensure that—
						(i)internship
			 activities and responsibilities are aligned with and reinforce academic content
			 and college and career readiness skills; and
						(ii)classroom
			 teaching incorporates high-quality connections to work-based learning;
			 and
						(C)supporting
			 student placement and student and program assessment;
					(2)providing
			 nonacademic and academic support, such as tutoring, to support the improvement
			 of skills;
				(3)increasing
			 student access to school-based college and career counselors and integrated
			 supports;
				(4)providing or
			 facilitating the transportation required for a student to fully participate in
			 the activities funded under the grant;
				(5)developing and
			 implementing a work-based learning and internship program curriculum and
			 assessments to ensure that internship activities and responsibilities are
			 aligned to and reinforce academic content and college and career readiness
			 skills;
				(6)providing for the
			 cost of postsecondary credits for participating secondary students such that
			 the credits are of no cost to the student;
				(7)restructuring the
			 school day—
					(A)to accommodate
			 work-based learning opportunities and scheduling; and
					(B)to allow
			 participating students to earn course credit for participation in an internship
			 program that may occur outside of school hours or during the summer, in
			 addition to during regular school hours;
					(8)providing
			 technological support, including investments in data systems and sharing of
			 data (in compliance with the requirements, including requirements for consent,
			 of section 444 of the General Education Provisions Act (20 U.S.C. 1232g)
			 (commonly known as the “Family Educational Rights and Privacy Act of 1974”)
			 between members of the eligible entity, such as student attendance, credit
			 accrual, and performance-based assessments in an effort to monitor, evaluate,
			 and support student progress;
				(9)contracting with
			 qualified intermediaries to connect students to and support high-quality
			 internships and work-based learning opportunities; and
				(10)providing
			 technical assistance and support to internship providers in implementing the
			 internship program.
				(b)ProhibitionAn
			 eligible entity that receives a grant under this Act shall not use grant funds
			 to pay salaries to participating students or to pay salaries to, or on behalf
			 of, internship providers.
			8.ReportingEach eligible entity that receives a grant
			 under this Act shall annually, for each year of the grant, make available to
			 the Secretary and to the public a report that includes information
			 about—
			(1)the number of secondary schools and the
			 number of students that are participating in the eligible entity's program
			 under this Act;
			(2)best practices; and
			(3)a description of program outcomes and the
			 impact of the grant program on student learning and achievement, which
			 shall—
				(A)be based on the data that is collected in
			 accordance with the indicators described in section 6(b)(4) and the assessment
			 plan described in section 6(b)(5);
				(B)include any increases in secondary school
			 graduation rates or rates of enrollment in an institution of higher education;
			 and
				(C)include student
			 data that is disaggregated by gender, by each major racial and ethnic group, by
			 English proficiency status, by migrant status, by students with disabilities as
			 compared to nondisabled students, and by economically disadvantaged students as
			 compared to students who are not economically disadvantaged, except that, in
			 the case of a local educational agency or a school, such disaggregation shall
			 not be required in a case in which the number of students in a category is
			 insufficient to yield statistically reliable information or the results would
			 reveal personally identifiable information about an individual student.
				9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for each of the fiscal years 2013 through 2018.
		
